COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00096-CV


Keith M. Jensen, P.C.                      §   From the 48th District Court

                                           §   of Tarrant County (48-183100-00)
v.
                                           §   March 26, 2015

Roger M. Briggs, Jr.                       §   Opinion by Justice Gardner



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Keith M. Jensen, P.C. shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Anne Gardner________________
                                          Justice Anne Gardner